Citation Nr: 1451971	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as manifested by right arm numbness and weakness.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case is now under the jurisdiction of the Chicago, Illinois RO.

The Veteran has requested that his case be advanced on the docket due to age.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that he has a cervical spine disability that is manifested by right arm weakness and numbness due to an in-service neck injury.  See, e.g., Statement in Support of the Claim received in May 2009.  VA treatment records show that in 1996 the Veteran was diagnosed with cervical stenosis at C3-4 and C5-6 with spondylitic myelopathy, and underwent C3-4 and C5-6 anterior cervical diskectomy with allograft bony fusion.  The Veteran was not provided a VA examination with respect to his claim for service connection for a cervical spine disability.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has reported current right arm numbness and weakness, and the record shows that he underwent diskectomy and fusion surgery at two levels of the cervical spine in 1996.  Thus, there is evidence of a current cervical spine disability.

The Veteran reports that he was involved in an in-service motor vehicle accident during which he landed on his head and injured his neck.  See Statement in Support of the Claim received in May 2009.  The Veteran is competent to report the motor vehicle accident, as he has personal knowledge of the circumstances surrounding his service.   See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, there is evidence of an in-service injury.

The Veteran reports that the numbness and weakness have persisted since his in-service motor vehicle accident.  See Statement in Support of the Claim received in May 2009.  Thus, there is an indication that the disability may be associated with the Veteran's service.  However, there is insufficient competent medical evidence for a decision to be made on the claim.

The Board therefore finds that the low threshold for providing a VA examination has been met.  See McLendon, 20 Vet. App. 79.  Accordingly, the case must be remanded so that the Veteran may be afforded a VA examination to provide a diagnosis for any current cervical spine disability, and an opinion as to whether the disability is causally related to his active service.

The Board also notes that the Veteran indicated that a private treating source provided positive nexus opinion linking his current cervical spine disability with his in-service motor vehicle accident.  See Statement in Support of the Claim received in May 2009.  Although the Veteran has been afforded multiple opportunities to identify this source more specifically, because the case is being remanded for other development, the Board finds that additional efforts should be made to identify and obtain these private treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2014).

The Board further notes that the December 2009 rating decision also denied service connection for prostate cancer.  On his Notice of Disagreement (NOD) received in December 2010 with respect to the denial of service connection for a cervical spine disability, the Veteran stated, "As far as the service connection for prostate cancer, I know some areas of Korea did have Agent Orange.  I don't know if I served in one of them."  The RO sent the Veteran a letter in December 2010 to clarify whether he wanted to file a NOD with respect to the denial of service connection for prostate cancer.  The Veteran responded with a letter in December 2010 stating, "Since I served in Korea during the Korean conflict, I would like to know if I was exposed to Agent Orange while there."  With resolution of doubt in the Veteran's favor, the Board finds that the Veteran's statements in December 2010 may reasonably be construed as a timely NOD with the December 2009 rating decision denying service connection for prostate cancer.  The Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for prostate cancer.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal of the December 2009 rating decision as to this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for a cervical spine disability.  The Board is particularly interested in any records from the private treating source who the Veteran reported (in a May 2009 statement) had opined that the Veteran's current cervical spine disability is causally related to his in-service motor vehicle accident.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  All obtained records must be associated with the claims file.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed cervical spine disability.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis of a cervical spine disability?

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability is related to an in-service injury or disease, to include the Veteran's reported in-service motor vehicle accident?

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

4.  After completion of the above, review the expanded record, including any evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



